Citation Nr: 9911135	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  97-18 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence sufficient to warrant 
reopening a claim of entitlement to service connection for a 
back disorder has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from October 1959 to October 
1962 and service as a member of the United States Army 
Reserves.

This appeal arises from an April 1997 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for a low back disorder and denied entitlement to 
nonservice-connected pension benefits.  On appellate review 
in August 1998, the Board of Veterans' Appeals (Board) 
confirmed the denial of nonservice-connected pension benefits 
and remanded the new and material issue for due process 
considerations.  After completing the Board's requested 
development and readjudicating the new and material issue, 
the veteran's claim remains in a denied status.  As such, 
that issue has been returned to the Board for review.


FINDINGS OF FACT

1.  In a February 1990 decision, the RO denied service 
connection for a low back disorder.  The veteran did not 
appeal; thus, that decision is final.

2.  The evidence submitted subsequent to the February 1990 
decision includes numerous documents from the Nevada State 
Industrial Insurance System including medical reports (VA and 
non-VA), additional VA medical records, copies of additional 
service medical records, a hearing transcript, and statements 
from the veteran.  

3.  Even when assuming its credibility, the newly submitted 
evidence is not so significant that it must be considered to 
decide the merits of the claim of entitlement to service 
connection for a low back disorder.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a low back 
disorder; thus, the claim remains final.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for a 
back disability.  Basic entitlement to disability 
compensation may be established for a disability resulting 
from personal injury incurred in or disease contracted in the 
line of duty or for aggravation of a preexisting injury 
incurred or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 1991).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

Where a veteran served 90 days or more and arthritis becomes 
manifest to a degree of ten percent within one year of 
termination of service, it shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

In a February 1990 rating action, the RO denied entitlement 
to service connection for a back disorder, reasoning that the 
veteran's back disorder was not related to service as service 
medical records revealed no evidence of a back injury and the 
back disorder was initially shown in 1988 many years after 
service.  Notice was mailed to the veteran within the same 
month.  The veteran did not appeal; thus, the rating decision 
became final.  

VA law provides that if no timely notice of disagreement is 
filed in accordance within the prescribed time period, the 
action or determination shall become final and the claim will 
not thereafter be reopened unless new and material evidence 
is presented with respect to the denied claim.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156, 20.302(a) 
(1998).  Because the 1990 determination is final, and the 
claim may not be reopened unless new and material evidence is 
presented.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a).

Under Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the 
determinations of whether evidence is new and whether it is 
material are governed by the tests set forth in 38 C.F.R. 
§ 3.156(a), "new" evidence "means evidence not previously 
submitted to agency decision makers ... which is neither 
cumulative nor redundant"; "material" evidence is new 
evidence "which bears directly and substantially upon the 
specific matter under consideration" and "which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim").  38 U.S.C.A. § 5108; Fossie 
v. West 12 Vet. App. 1 (1998); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a).

A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In Elkins 
v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) (en 
banc), the United States United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter referred to as 
the Court) held that the two-step process set out in Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991), for reopening claims 
became a three-step process under the Federal Circuit's 
holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Board must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a), i.e., 
the new evidence bears directly and substantially on the 
specific matter, and is so significant that it must be 
considered to fairly decide the merits of the claim; second, 
if new and material evidence has been presented, immediately 
upon reopening the Board must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Board may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 
No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) (en banc); Winters 
v. West, No. 97-2180 (U.S. Vet. App. Feb. 17, 1999) (en 
banc); Justus v. Principi, 3 Vet. App. 510 (1992).

In the 1990 determination, the RO considered the veteran's 
service administrative and medical records, which are silent 
with regard to a back disorder. Although the service medical 
records contain numerous entries, none mentions any back 
injury or back symptoms.  Additionally, at the time of 
separation from service, the veteran reported that his health 
was "good" and denied a history of various musculoskeletal 
symptoms other than foot trouble and denied having had any 
illness or injury other than those already noted.  A 
physician's summary makes no mention of any back problem.  
Also of record in February 1990 were VA outpatient treatment 
reports extending from June 1988 to June 1989, which contain 
a June 1988 report of an x-ray study revealing normal 
findings except for minimal arthritic changes of L3-4 and 
slight narrowing of the joint interspace between L2-3; a 
December 1988 lumbar myelogram report, showing ventral 
extradural defect of L2-3 felt most likely to represent 
diffuse bulging ventral extradural defect at L4-5 with double 
density on the lateral film, canal stenosis at L4-5, wide 
anterior extradural space at L5-S1, and calcification at the 
L1-2 disc; and a December 1988 computed tomography (CT) scan 
of the lumbar spine, showing mild disc bulge of L3-4 without 
evidence of focal herniation or stenosis, mild disc bulge L4-
5 with ligamentous hypertrophy and degenerative changes at 
the facet joints producing a mild degree of spinal stenosis, 
and focal disc herniation at L5-S1  

Evidence received subsequent to the February 1990 rating 
decision, includes a copy of additional service medical 
records associated with the veteran's period of service, 
which are silent with regard to a lower back injury.  

Also received were numerous documents including medical 
records from the Nevada State Industrial Insurance System.  
Contained with the documents is an Employee Injury Report, 
Employer's Report of Industrial Injury, and 1981 Employee's 
Claim For Compensation/Physician's Report of Initial 
Treatment report, all dated in July 1981, showing that, while 
the veteran was cleaning a chandelier, the fixture fell and 
he fell off a scaffold; a July 1981 statement from M.G., Jr., 
M.D., relating the veteran's back injury to the fall in July 
1981 and recording a diagnostic impression of post traumatic 
back pain with status post laminectomy, diskectomy; a January 
1982 Clinical Resume from K.D., which records the veteran's 
medical history; a January 1982 statement from W.B. H., M.D., 
showing no objective findings of residual impairment as a 
result of the accident and stating that the veteran received 
the maximum benefit from medical treatment; a January 1982 
report from L.F.M., Ph.D., and February 1982 statement from 
Z.L., M.D., addressing the veteran's functional abilities; an 
August 1982 statement from J.M.G., M.D., noting that the 
veteran was injured in July 1981 as a result of a chandelier 
falling and striking him on the back of the head; an August 
1982 report from the State Industrial Insurance System 
showing that, although the veteran incurred slight 
impairment, he returned to work as a utility porter so 
rehabilitation was not warranted; and a September 1986 
statement from H.H., M.D., and an October 1986 statement from 
G.P.S., M.D., showing treatment for back pain and noting that 
the veteran attributed his back pain to the 1981 on-the-job 
injury when a chandelier fell on him.   

Also of record are medical statements extending from December 
1981 to August 1988 from J.R.T., M.D., that show the veteran 
sustained an injury to the back in 1981 and, as a result, 
incurred prolonged periods of treatment, and that after 
examination, the examiner stated, in part, the veteran's 
symptoms were more properly attributable to an injury in 
April 1988 rather than relating them to the original problem 
in 1981.

Reports dated from March to April 1989 from Jean Hanna Clark 
Rehabilitation Center, including Notice of Discharge/Status 
Report and a Discharge Summary report showing the that 
veteran's history of total body pain, primarily involving the 
neck, shoulders, entire upper extremities, lower back, and 
lower extremities were industrially related.  The report also 
notes findings that were shown by a CT scan and myelogram 
(evidence of spinal stenosis at L4-5 secondary to ligamentum 
hypertrophy and disc bulge, and disc herniation at L5-S1 on 
the right side with effacement of the S1 nerve root) and 
relates them to the veteran's industrial accident.  

The record also contains a July 1989 statement in which J.H., 
M.D., recalls that the veteran's injury occurred after 
falling from a scaffold when a light fixture fell on him; a 
March 1990 neurosurgical consultation report, which reflects 
a diagnosis of questionable lumbar pathology and questionable 
psychological overlay; a March 1990 statement from J.R.T., 
M.D., with medical entries dated from August 1988 to March 
1990 attached, showing that the veteran should be reexamined 
for symptoms associated with his back disorder; an April 1990 
report from R.W.W., M.D., showing treatment for the back 
disorder; a May 1990 peripheral lumbar spine thermogram; a 
September 1990 award letter, showing that the veteran was 
awarded payment by the State Industrial Insurance System for 
a right-sided L5-S1 intersegmental microlumbar diskectomy 
with right L4-5 microlumbar exploration; and an October 1990 
Interoffice Memorandum, authored by B.J.M., D.O., showing 
that the veteran was being hospitalized for the injuries 
sustained in the 1981 accident and recording a diagnosis of 
herniated nucleus pulposus.

Also of record is an October 1990 report from R.W.W., M.D., 
and reports from the Humana Hospital Sunrise-Humana 
Children's Hospital, documenting that in October 1990 the 
veteran underwent a segmental microlumbar decompression and 
resculpturing procedure with a microlumbar diskectomy and 
lateral recessed dural graft and showing a post-operative 
diagnosis of lateral recessed lumbar spinal stenosis (L4, L5) 
with L5-S1 intervertebral disc herniation.

The Nevada State Industrial Insurance records also contain 
medical statements from R.W.W., M.D., extending from August 
to December 1990, which note that the veteran had a lumbar 
injury in July 1981 and continued to work intermittently but 
had not worked since June 1988; a February 1991 evaluation 
report in which B.J.M., D.O., wrote, in part, that as a 
consequence of an injury sustained in July 1981, the veteran 
had received treatment and rehabilitation and returned to 
work between 1983 and 1988; a June 1992 statement from 
B.M.L., M.D., stating that the veteran suffered from back and 
leg pain and showing that a May 1992 magnetic resonance 
imaging (MRI) revealed an osteophyte and small disc 
protrusion irritating the L5 root and mild canal stenoses at 
L3-4 and L2-3 spinal levels; VA outpatient treatment reports 
dated from May 1990 to March 1994, including an April 1992 
MRI of the lumbar spine from Mountain Diagnostics, showing 
treatment for low back pain and a diagnosis of history of 
examination and scan consistent with nerve compression at L5 
and S1 primarily; and an August 1992 statement from D.P.G., 
M.D., indicating significant disc disease with degeneration 
at L4 and L5 and at L5-S1.  

In addition, included within the reports is a December 1992 
History and Physical report from Jean Hanna Clark 
Rehabilitation Center, which notes that the veteran's history 
of back pain dated back to a 1981 job-related injury and 
includes a chronology of his medical history dating back to 
1981 with notations indicating that some medical care 
providers had thought most of his back symptoms seemed 
exaggerated, that he was uncooperative, and that that there 
were no objective findings of residual impairment.  
Additionally, it was noted that the veteran had been injured 
again in November 1991, that histrionic behavior was to be 
ruled out, that he showed evidence of "disability 
behavior," and that he had lack of motivation to return to 
gainful employment.  April 1994 reports from Valley Hospital 
Medical Center showing continued treatment are of record as 
well.

Also of record is a February 1993 statement in which W.D.O., 
M.D., although referencing an unrelated disorder, indicates 
that the veteran's back disorder resulted from a 1991 
employment related accident, which resulted in surgery 
performed in late 1991; and a March 1993 special report from 
F.M., M.D., of the Jean Hanna Clark Rehabilitation Center, 
noting that another physician had found no justification for 
many of the veteran's reported symptoms and had expressed the 
opinion that the veteran showed evidence of a factitious 
reaction involving physical symptoms.  Also of record are 
statements from F.V., Jr., M.D., dated in June 1993, M.E., 
M.D., dated in August 1993 and B.J.M., M.D., dated in October 
1993, each reiterating that in November 1991, while working 
as a mechanic repairman, the veteran injured his lumbar spine 
after falling on his back when stepping into a building with 
a gallon paint can.  

A February 1994 medical report from R.S.M., M.D., from the 
State Industrial Insurance System, associated with the 
November 1991 injury is also of record.  In the report, it 
was noted when working at a convalescent hospital in 
maintenance, the veteran tripped and fell while carrying 
paint.  In the report, the examiner also discussed the 
veteran's prior injuries, medical history and symptoms and 
noted that although the veteran had some sensory findings, 
they were inconsistent.  Claimed hyalgesia in the right lower 
extremity was deemed "not physiological or even 
believable."  After examination, the impressions were 
degenerative disc disease of the lumbar spine, especially at 
L5-S1, status post laminectomy and diskectomy at L5-S1 with 
questionable aggravation of the above while at work on 
November 5, 1991 and somatic pain disorder.  

The record also contains an April 1994 History and Physical 
examination report from the Valley Hospital and Medical 
Center, which references unrelated disorders; a May 1994 
examination report from T.A.D., D.O., showing the veteran 
underwent a disability evaluation because of the November 
1991 injury; letters dated in June 1994 and July 1994 in 
which T.A.D., D.O., discussed the veteran's level of 
impairment evaluation; medical prescriptions dated from April 
1994 to February 1996 from the Nevada Surgical Group, Valley 
Hospital Medical Center, and M.D.G., M.D.; a May 1994 report 
from the Las Vegas Functional Capacity & Work Rehabilitation 
Center, recording the veteran's functional capacity 
evaluation test; a November 1995 letter from Dr. V. 
discussing unrelated disorders; and VA outpatient treatment 
reports dated from June 1988 to April 1997, showing treatment 
for low back pain and recording a diagnosis of chronic low 
back pain.  Included within the VA outpatient treatment 
reports are March 1997 clinical entries showing that the 
veteran stated his back pain began with an in-service injury 
resulting from losing his footing while carrying a 13.5 pound 
object "up a hill," for which he had been taken to the 
hospital.  He also reported that he continued to have back 
and lower extremity symptoms that increased over the years so 
Dr. R.W. eventually performed back surgery.  The veteran 
related that he had been in a work-related accident in 
1981that led to worsening of his back pain.  In a VA nursing 
note of the same date in March 1997, it was recorded that the 
veteran had injured his back in service when he "fell down a 
hill," and that he had had back surgery in 1990. 

After reviewing the aforementioned evidence of record, the 
Board finds that new and material evidence has not been 
submitted to reopen the claim for service connection for a 
back disability.  Although the additional evidence is new, in 
that it was not of record when the claim was initially 
denied, the evidence is not material.  Even though the 
evidence bears directly and substantially upon the specific 
matter under consideration, it is not, by itself or in 
connection with the evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  The 
newly submitted evidence repeatedly demonstrates that the 
veteran's lower back disability occurred as a result post-
service injuries, including a July 1981 fall from a scaffold 
and a November 1991 fall while carrying a gallon of paint 
into a building.  There is nothing in the multitude of 
medical records, doctors' reports and other documents 
submitted to show any back problem prior to the 1981 accident 
other the veteran's assertions noted in the VA outpatient 
entries dated in March 1997, which are contradictory in that 
one states he was injured going up a hill and the other says 
he fell down a hill.  None of the extensive records created 
in conjunction with the post-service injuries and with his 
claim for related disability benefits even suggests that the 
veteran had any back problems prior to the 1981 accident.  
The record is replete with reports showing that the veteran's 
injuries were incurred many years after service, in 1981, 
possibly 1988, and in 1991.  The newly submitted medical 
evidence is unfavorable to the veteran's claim and 
substantiates the RO's February 1990 determination.  Thus, it 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  As such, the evidence 
is not new and material.  Unfavorable evidence, which is 
supported by the previous denial, cannot trigger a reopening.  
See generally Villalobos v. Principi, 3 Vet. App. 450, 452 
(1992).

It is also noted that subsequent to February 1990, the 
veteran submitted copies of additional service medical 
records; however, they are entirely silent as to any low back 
problems.  Regarding the foregoing, it is acknowledged that 
VA regulation provides where the new and material evidence 
consists of a supplemental report from the service 
department, received before or after a decision has become 
final, the former decision will be reconsidered by the RO.  
See 38 C.F.R. § 3.156(b).  However, although new, the 
additional service medical records are not material as they 
are devoid of any reference to a low back disorder.  As such 
they do not bear directly and substantially upon the specific 
matter under consideration and, alone or in conjunction with 
evidence previously assembled, are not so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156(a).  Accordingly, the 
additional service medical records are not new and material 
evidence.  

The veteran's July 1997 personal hearing transcript is also 
of record.  At his personal hearing, the veteran explained 
that in 1960 or 1961 his legs gave out and he tumbled down a 
hill while carrying an item weighing 13.5 pounds on a road 
march.  He added that he was immediately taken to the 
hospital and, thereafter, was hospitalized for approximately 
two months.  Hearing Transcript (T) at page 1.  The veteran 
added that, since that incident and after discharge from 
service, he had felt weakness of the lower extremities.  Id.  
It is noted that the veteran's friend assisted him when 
recalling the events of the in-service fall.  The veteran 
then stated he received treatment at the VA in 1981 and 
around 1990, and at that time, he was told that a herniated 
disc of the lower back caused his weakness of the legs.  Id.  
During the hearing, the veteran added that he had received 
treatment after service, but his doctors have since passed 
away.  T. at 3-4.  The veteran then testified that while 
working as a welder and as a maintenance worker, he continued 
to receive treatment for back problems.  T. at 5-6.  He then 
described the July 1981 scaffolding incident and symptoms 
associated with his back disorder.  T. at 6-9.  He also 
stated that he receives Social Security benefits.  T. at 9. 

Regarding the veteran's statements submitted on appeal, 
particularly statements presented in the March 1997 clinical 
entries, and testimony presented at the July 1997 personal 
hearing, the Board finds that, to the extent that the 
statements are not cumulative of prior assertions presented 
on appeal when the claim was denied in 1990, the veteran and 
his friend, as laypersons, are not competent to render a 
medical opinion as to the medical cause of the veteran's 
disorders to relate current back disability to any back 
injury or pain that purportedly is of service origin.  
Evidence that requires medical knowledge must be provided by 
someone qualified by knowledge, skill, experience, training, 
or education.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay assertions of medical causation therefore are not 
probative and cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  Nor is a layperson's account of what a physician 
is claimed to have said the equivalent of medical evidence.  
Robinette v. Brown, 8 Vet. App. 77 (1995).  Thus, the 
veteran's statements and the testimony contained with his 
hearing transcript are not new and material.  See 
38 C.F.R. § 3.156(a). 

After reviewing the evidence submitted subsequent to 1990, 
the Board finds that although new, the evidence is not 
material.  There is no competent evidence showing a nexus 
between the veteran's current back disability and the alleged 
in-service injury.  Moreover, the additional evidence does 
not bear directly and substantially upon the specific matter 
under consideration and is not so significant, in itself or 
in connection with other evidence previously assembled, that 
it must be considered in order to fairly decide the merits of 
the claim.  Thus, the substance of the veteran's claim 
remains the same and new and material evidence has not been 
submitted.  38 C.F.R. § 3.156.  The appeal is denied.


ORDER

New and material evidence having not been submitted to reopen 
the claim of entitlement to service connection for a low back 
disorder, the claim remains final and the veteran's appeal is 
denied.


		
	Jane E. Sharp
	Member, Board of Veterans' Appeals


